United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3251
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Richard L. Harrington,                  *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: March 6, 2003
                              Filed: March 18, 2003
                                   ___________

Before HANSEN, Chief Judge, LOKEN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Richard Harrington appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri after his guilty plea to one count of
knowingly possessing a stolen firearm in violation of 18 U.S.C. §§ 922(j) and
924(a)(2). The district court sentenced Harrington to 84 months imprisonment and
3 years supervised release. On appeal, Harrington’s counsel has moved to withdraw
under Anders v. California, 386 U.S. 738 (1967), raising one issue: the district court

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri
engaged in double counting by increasing appellant’s adjusted offense level under
U.S.S.G. § 2K2.1(b)(4) for possessing a stolen firearm. For the reasons discussed
below, we affirm the judgment of the district court and grant counsel’s motion to
withdraw.

       Harrington may not challenge the two-level increase, because he specifically
stipulated to it in his plea agreement. See United States v. Nguyen, 46 F.3d 781, 783
(8th Cir. 1995) (defendant who explicitly and voluntarily exposes himself to specific
sentence may not challenge that punishment on appeal). In any event, the increase
was proper under applicable commentary, see U.S.S.G. § 2K2.1, comment. (n.12),
and thus no impermissible double counting occurred, see United States v. Hawkins,
181 F.3d 911, 912-13 (8th Cir.) (court may impose 2-level increase under
§ 2K2.1(b)(4) if base offense level is not calculated under § 2K2.1(a)(7)), cert.
denied, 528 U.S. 981 (1999).

      Having reviewed the record, we find no nonfrivolous issues. See Penson v.
Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm, and we grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-